Stone, J.,
filed the following dissenting opinion:
I am unable to agree with the majority of the Court upon the principal question involved in this case. I think, as a mailer of law, the plaintiff was not entitled to recover damages for the cancer which she claims was the result of the injury she received on the road of the defendant. In the view that I take of the matter, it makes no difference whether the cancer was the result of the accident or not, but I assume that it was in fact produced by the injury the plaintiff’received on the defendant’s road.
This was an action brought against a common carrier for negligence and carelessness, whereby the passenger was injured. In my opinion, all such actions are founded *84on contract, and the damages recoverable are for a breach of the contract, and for that only.
This is not an action for an intentional or wanton injury. Such cases stand upon an entirely different footing from the one before us, and in such a case, -where the injury is the result of an intentional or wanton act, the rule of damages is and ought to he entirely different.
In the case before the Court, and in all cases where a railroad, or other transportation company, undertakes to carry a passenger for hire from point to point, they undertake to transport him safely, or at least to use all possible care to do so. If by the negligence of their employes, he is injured, it is a breach of the contract they made with him, and that only. The measure of the damages is the injury he receives from the breach of the contract to use all possible care to transport him safely. What is the correct measure of damages, is still in many cases a matter of doubt.
It is now well settled, both in England, and in this State, that the liability of a common carrier, who undertakes to carry goods, is the value of the goods at the place of delivery, and nothing more. This is placed upon the ground that it is a contract made by the carrier, that for a certain consideration he will carry safely the goods to the point of their destination.
But damages for injuries to the person of a passenger carried, by negligence of the carrier, are not so readily ascertained or measured. Still I think the principle is the same. I think it must he conceded that cancer is a distinct and well known disease, not necessarily or probably connected with, or resulting from, railway accidents. It was known and dreaded probably centuries before the running of the first railway train.
It is not the natural and probable consequence of a railway accident of any sort. If it did result from the injury, the plaintiff received in this case, such a result was *85highly improbable, exceptional, and one that could not possibly have been foreseen or contemplated by the company, when they undertook to carry the passenger safely, and could have formed no part of the contract between the company and the passenger.
Since Baxendale’s Case it has been generally conceded both in England and in this State, that the market value of the goods at the place of delivery, is the measure of the damages for their loss or injury. It is true, that the owner of the goods may sustain a milch greater loss than the market value of the goods. The failure to get them, may disarrange and cause serious loss to his business. But sucli losses, which may possibly accrue, form no part of the contract of the carrier. They are too remote and contingent, and form no part of his ordinary contract. He does not undertake to guard against any such merely possible contingency. He does not charge for any such risk.
So when the transportation company undertakes to carry a person from place to place, it does guarantee against the natural, probable and ordinary consequences of any negligence or carelessness on its part which causes injury to the passenger. But it does not insure against every possible injury, which can be traced back, and had its beginning in the accident. It must be something that the company can foresee, and thus guard against, before it can be held responsible. It cannot examine into the health and condition of the passenger, but must take all, the delicate and sickly, as well as the strong and robust, the diseased as well as the healthy. It is very possible that mere fright at the occurrence of a slight railroad collision, might cause death to a person in the last stage of heart disease, although he might be physically untouched. In such case would the railroad be chargeable with his death ?
In the case of Hobbs vs. London and South Western Railway Company, 10th Law Reports, Queen’s Bench, the facts were these:
*86The plaintiffs bought tickets from Wimbledon to Hampton Court, but it so happened that the train did not go to Hampton Court, but went to Esher Station, which increased the distance the plaintiffs had to go from the railway station to their home, some two or three miles. They were unable to get a conveyance from Esher station to their home, and had to walk. The night being rainy the wife contracted a cold and was laid up for some time, and medical expenses were incurred. At the trial helow the jury found a verdict for £8 on account of the inconvenience of the plaintiffs being obliged to walk home, and also £20 for the wife’s illness.
In the Court of Queen’s Bench the case was tried before Cockburn, C. J., and Blackburn, Mellor, and Archibald, Justices, who unanimously decided that the railway company were not responsible for the illness of the wife.
In delivering his opinion on the question of the liability of the railway company for the illness of the wife, Chief Justice Cockburn, said: “That to entitle a person to damages by reason of a breach of contract, the injury for which compensation is asked should be one that may he fairly taken to have been contemplated by the parties as the possible result of the breach of the contract. Therefore you must have something immediately flowing out of the breach of the contract complained of, something immediately connected with it, and not merely connected with it through a series of causes intervening between the immediate consequence of the breach of contract and the damage or injury complained of. Here, I think, it cannot be said the catching cold by the plaintiff’s wife is the immediate and necessary effect of the breach of contract, or was one which could be fairly said to have been in the contemplation of the parties.” And further on he says, speaking of the cold taken by the wife : “It is an effect of the breach of contract in a certain sense, but removed one stage ; it is not the primary but the se*87condary consequence of it.” And again, “it is not the necessary consequence, it is not even the probable consequence of a person being put down at an improper place, and having to walk home, that he should sustain either persona] injury or catch a cold. That cannot be said to be within the contemplation of the parties so as to entitle the plaintiff to recover.”
Mellob, in his opinion, says that the true rule of damage is “ such as arises naturally and directly from the breach of contract, or such as both parties might reasonably have expected to result from a breach of the contract.”
In Mayne on Damages, (2nd Edition)page 21, the general rule is thus laid down: “ The first, and in fact the only inquiry, in all these cases is, whether the damage complained of is the natural and reasonable result of the defendant’s act; it will assume this character, if it can be shown to be such a consequence, as in the ordinary course of things would flow from the act, or, in cases of contract if it appears to have been contemplated by both parties ; when neither of these elements exists the damage is said to be too remote.”
In Indianapolis, Bloom. & W. R. R. Co. vs. Birney, 71 Illinois, 391, the Court says, “ Damages produced by other agencies than those causing the injury, or even by agencies remotely connected with those causing the injury, cannot be awarded as proximate or proper compensation, but only where the injury flows from the wrongful act, as its natural concomitant or as the direct result thereof. Where speculation or conjecture has to be resorted to for the purpose of determining whether the injury results from the wrongful act, or from some jother, then the rule of law excludes the allowance of damages for such injury.”
In the case of Sheffer vs. Virginia Midland R. R. Co., 105 U. S., 249, the facts were these : A passenger was injured by a collision on the railroad, and his injury was so *88serious that it resulted in his insanity; while insane he committed suicide, and suit was brought against the railroad for his death. All the facts were spread upon the record,' and the case came up on demurrer. The Court-refused to hold the company responsible in damages for the death of the passenger, and in their opinion say :
“ It must appear that the injury was the natural and probable consequence of the negligence or wrongful act. The suicide of Sheffer was not a result naturally and reasonably to be expected from the injury received on the train. It was not the natural and probable consequence,, and could not have been foreseen in the light of the circumstances attending the negligence of the officers in charge of the train. His insanity as a cause of his final destruction, was as little the natural, or probable result of' the negligence of the railroad officials as his suicide, and each of these are casual or unexpected causes, intervening, between the act which injured him, and his death.”
Many more cases might be cited, to the same effect. It will appear from the above cases, that the Court of Queen’s Bench in England, the Supreme Court of the United States, and the highest Court of one of the States, are in substantial accord upon the subject of the proper rule for the ascertainment of damages. A careful examination of these cases will show that they all proceed upon the theory ; first, that the injury to the passenger caused by the negligence of the railway company, or its employes, is. in reality, a byeach of contract, made by the company to transport the passenger safely; secondly, that the injury must be the natural and probable consequence of the accident, or negligence of the company, or its employes, and and not of casual or unexpected causes intervening between.
In this case, the facts are these, according to the theory of the plaintiff: The passenger received a bruise by the negligence of the company’s employé, in starting a car while *89she was getting off. Some time after, cancer developed on the spot where she received the bruise, and the bruise was the cause of the cancer; but that cancer is not the natural or ordinary consequence of a bruise, but may be.
This is the evidence as strongly as it can be stated in behalf of .the plaintiff, and does not bring the case within the rule laid down, either by the Queen’s Bench or the Supreme Court.
The death of the passenger may, and probably will be caused by the cancer, and thus may be traced back to the accident, and it seems to me that the railroad may as properly be held liable for her death, as for the disease that will likely cause her death.
Whether such a disease as cancer did result from the bruise, must, in the very nature of things, be a mere conjecture. Admitting for the sake of the argument, that it did so result in this particular case, it only can mean that the jury conjectured rightly. Into such a wide field as the field of conjecture, I cannot think that a jury should be permitted to wander, and therefore am of opinion that the judgment should be reversed.